Exhibit 10.39

 

logo [g20140414212000159101.jpg]

Patrick R. Gruber

Chief Executive Officer

pgruber@gevo.com

 

Greg Roda

Via email

July 23, 2013

Re:         Offer of Employment with Gevo, Inc.

Dear Greg:

We are very pleased to extend to you an offer of employment with Gevo, Inc. (the
“Company”), which is estimated to begin on September 5, 2013.  The terms of our
offer are as follows:

1.     Position.

You will  be  employed  by  the  Company  in  a
regular,  full-time  position  as Chief  Commercial Officer, reporting  to the
Chief Executive Officer.   Beginning on the date you join the Company,
you  will  be  expected  to  devote  your  full  working  time  and  attention  to  the  business
of  the Company, and not to work for any other business without  the Company’s
approval.    During the period that you render services to the Company, you
agree to not engage in any employment, business or activity that is in any way
competitive with the business or proposed business of the Company.  You will
also be expected to comply with and be bound by the Company’s operating
policies, procedures and practices that  are from time to time in effect
during  the term  of your employment.

2.     Salary and Benefits.

Your annual salary shall be  $305,000.00, payable
in  accordance  with  the  Company’s  normal payroll  practices, with  such
payroll  deductions  and withholdings  as are required  by law. You will be
eligible to receive an annual incentive payout (cash and/or  stock options)  of
up to 40% of your annual salary.  To the extent that the Company provides life,
health, dental, disability or other insurance  programs;  pension,
profit-sharing,  401(k)  or other  retirement programs; paid time off periods,
or other fringe benefits, and subject to the satisfaction of any general
eligibility criteria, you will receive such benefits to the same extent as other
similarly  situated employees of the Company.  You will receive four weeks of
vacation per year.

3.     Stock Options.

Subject  to  formal  approval  
by  the  Board  of  Directors  of  the  Company  (the  “Board’),  the Company
will grant  to you an option  to purchase 100,000 shares of  the  Company’s
Common Stock, pursuant to the terms and subject to the conditions of the
Company’s Amended and Restated 2010 Stock Incentive Plan, and the Company’s
standard option documents. The stock option shall be initially  unvested and
shall vest over a period of  time if you  continue to be employed by the
Company. All of the option terms will be defined more precisely in a definitive
stock option agreement.  The exercise price of the option per share of Common
Stock shall be equal to the NASDAQ closing price of the Company’s Common Stock
on the date the grant is made by the Board.

4.     At Will Employment.

While we look forward to a long and productive relationship, should you decide
to accept our offer,  you  will   be  an  at-will  employee  of  the  Company,
which   means  the  employment relationship can be terminated by either of us
for any reason, at any time, with  or without notice and with or without cause.
Any statements or representations to the contrary (including any statements
contradicting any provision in this offer letter)  should be regarded by you as
ineffective.

 

 

Gevo,Inc., 345 Inverness Drive South, Bldg C, Ste 310, Englewood,  CO  80112

Tel: (303) 858-8358 • Fax: (303) 379-6630 • www.gevo.com

--------------------------------------------------------------------------------

logo [g20140414212000159101.jpg]

Patrick R. Gruber

Chief Executive Officer

pgruber@gevo.com

 

5.     Separation Benefits.

Upon termination  of  your  employment  with  the Company for  any  reason,
you  will  receive payment for all unpaid salary and unused paid time off
accrued and earned as of the date of your termination of employment, and your
benefits will be continued under the Company’s then existing benefit plans and
policies for so long as provided under the terms of such plans and policies and
as required  by applicable law. In the  event  that  you  are
terminated  by  the Company for any reason, other than a termination for cause,
and such termination results in your incurring a “separation from service” from
the Company within the meaning of Section 409A of  the  Internal  Revenue Code
of  1986, as amended, you  will  be  entitled  to  receive severance in the
amount of six month’s salary and the Company will vest all of your unvested
stock options and other equity awards (if  any) outstanding at the  time of such
termination, regardless of when such options or equity awards were made.   Any
severance payments shall be paid in a single lump sum provided that, within 50
days of such termination, you sign and return to the Company a separation and
release agreement in the form that will be provided to you, and you do not
thereafter  revoke the separation and release agreement. Such separation and
release agreement may include a non-compete provision that could last up to six
months.

6.     Change of Control.

In the event of a Change of Control (as defined below) of the Company during the
term that you remain employed by the Company, you will be entitled to receive a
lump sum payment in the amount of six month’s salary and the Company will vest
all of your unvested stock options Chief Executive Officer pgruber@gevo.com and
other  equity  awards (if  any)  outstanding upon the  consummation  of  such
Change of Control, regardless of when such options or equity awards were made.
For purposes of this offer letter, “Change of Control” means the occurrence of
any of the following: (a) the sale, lease, transfer, conveyance or other
disposition (other than by way of merger or consolidation, but not including any
underwritten public offering or any offering of securities under Rule 144A) in
one or a series of related transactions, of all or substantially all of the
assets of the Company taken as a whole to any individual, corporation, limited
liability company, partnership, or other entity (other than any of the Company’s
wholly-owned subsidiaries or any Company employee pension or benefits plan); or
(b) the consummation of any transaction (including any stock or asset purchase,
sale, acquisition, disposition, merger, consolidation or reorganization, but not
including any public offering or Rule 144A offering) the result of which is that
any individual, corporation,  limited  liability  company, partnership,
or  other  entity  (other  than  any  of  the Company’s wholly-owned
subsidiaries, any underwriter temporarily holding securities pursuant to a
public offering or any Company employee pension or benefits plan), becomes the
beneficial owner of more than 50% of the aggregate voting power of all classes
of stock of the Company having the right to elect directors under ordinary
circumstances.

7.     Confidentiality.

As an employee of the Company, you will have access to certain confidential
information of the Company and you may, during the course of your employment,
develop certain information or inventions that will be the property of the
Company. To protect the interests of the Company,
you  will  need  to  sign  the  Company’s  standard  “Employee  Proprietary  Information  
and Inventions Agreement” as a condition of your employment.  We wish to impress
upon you that we do not want you to, and we hereby direct you not to, bring with
you any confidential or proprietary material of any former employer, or to
violate any other obligations you may have to  any  former  employer. You
represent  by  your  signature  on  this  offer  letter  and  the Company’s
Employee Proprietary Information and Inventions Agreement that your employment
with the Company will not violate any agreement in place between yourself and
any current or past employers.

8.     Authorization to Work.

Please note that  because of  employer regulations adopted in  the
Immigration  Reform and Control Act of 1986, within three business days of
starting your new position you will need to present documentation demonstrating
that you have authorization to work in the United States. For additional
information, please go to this website: http://www.uscis.gov/i-9.

 

Gevo,Inc., 345 Inverness Drive South, Bldg C, Ste 310, Englewood,  CO  80112

Tel: (303) 858-8358 • Fax: (303) 379-6630 • www.gevo.com

--------------------------------------------------------------------------------

logo [g20140414212000159101.jpg]

Patrick R. Gruber

Chief Executive Officer

pgruber@gevo.com

 

9.     Arbitration.

You and the Company agree to submit to mandatory and exclusive binding
arbitration of any controversy or claim arising out of, or relating to, this
offer letter or any breach hereof or your employment relationship, provided,
however, that the parties retain their right to, and shall not be prohibited,
limited or in any other way restricted from, seeking or obtaining equitable
relief from  a court having jurisdiction  over the parties. Any such
arbitration  shall be conducted through the American Arbitration Association in
the State of Colorado, Denver County, before a single arbitrator,  in accordance
with  the  National Rules for  the  Resolution  of  Employment Disputes of the
American Arbitration Association in effect at that time, and judgment upon the
determination  or  award  rendered  by  the  arbitrator  may  be  entered  in  any  court  having
jurisdiction thereof.

10.     Miscellaneous.

This  offer   letter,   together   with   the  
Employee  Proprietary  Information   and   Inventions Agreement, represents the
entire agreement between the parties concerning the subject matter of your
employment by the Company.  This offer letter  will be governed by the laws of
the State of Colorado without reference to conflict of legal provisions.  This
offer will remain open until seven days from the date of this letter.   If you
decide to accept our offer, and we hope you will, please sign the enclosed copy
of this letter in the space indicated and return it to Human Resources at  Gevo,
Inc. Your signature will acknowledge that  you have  read and understood
and  agreed to  the  terms  and conditions
of  this  offer  letter  and  the  attached documents, if any. Should you have
anything else that you wish to discuss, please do not hesitate to contact me.

We look forward to the opportunity to work with you.

Best regards,

 

/s/ Patrick R. Gruber

Patrick R. Gruber

Chief Executive Officer

 

Accepted and Agreed:

 

/s/ Greg Roda

Signature

 

August 3, 2013

Date

 

 

Gevo,Inc., 345 Inverness Drive South, Bldg C, Ste 310, Englewood,  CO  80112

Tel: (303) 858-8358 • Fax: (303) 379-6630 • www.gevo.com